Title: To Thomas Jefferson from Patrick Gibson, 12 September 1820
From: Gibson, Patrick
To: Jefferson, Thomas

Richmond
12 Septr 1820
               
                SirI have recd your favor of the 6th Inst inclosing your note for $1378. for the renewal of one in the Va Bk due this day—in my letter of the 17 July I informed you that this note had then been reduced to $1807. and as it must now be renewed for $1240. of course the note you inclosed will not answer the purpose but having still the one last sent, in blank, I am enabled to accomplish it.—the next renewal in November will be for $1180.—Annexed is a statement of your acct balanced by $262.72 in my favorYours respectfully.(signed) Patrick Gibson